Citation Nr: 1708400	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date, earlier than July 24, 2006, for the award of service connection for peripheral vascular insufficiency of the right lower extremity, to include on the basis of clear and unmistakable error (CUE) in August 1973 and March 1974 rating decisions.

2.  Entitlement to an effective date, earlier than July 24, 2006, for the award of service connection for peripheral vascular insufficiency of the left lower extremity, to include on the basis of CUE in August 1973 and March 1974 rating decisions.

3.  Entitlement to a disability rating in excess of 10 percent prior to November 26, 2014 and 20 percent thereafter for service-connected peripheral vascular insufficiency of the right lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent prior to November 26, 2014 and 20 percent thereafter for service-connected peripheral vascular insufficiency of the left lower extremity.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right knee disability, claimed as due to service-connected peripheral vascular insufficiency of the right and left lower extremities.

8.  Entitlement to service connection for a left knee disability, claimed as due to service-connected peripheral vascular insufficiency of the right and left lower extremities.

9.  Entitlement to service connection for bilateral hammer toes, claimed as due to service-connected peripheral vascular insufficiency of the right and left lower extremities.

10.  Entitlement to service connection for bilateral shin splints, to include as due to service-connected peripheral vascular insufficiency of the right and left lower extremities.

11.  Entitlement to an initial rating in excess of 10 percent for service-connected depressive disorder, not otherwise specified (NOS).

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Esq.




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO in Lincoln, Nebraska.

In a June 2012 decision, the RO, inter alia, denied a rating in excess of 10 percent for service-connected peripheral vascular insufficiency of the right and left extremities, as well as service connection for the right and left knees.  The Veteran filed notices of disagreement (NODs) in April 2013 and June 2013, respectively.  In June 2013, the RO issued a statement of the case (SOC) which, inter alia, addressed the denials of the increased rating claims.  A September 2013 SOC addressed the denials of service connection for right and left knee disabilities.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) as to the increased rating claims in July 2013, and as to the service connection claims in September 2013.

In an April 2013 decision, the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a NOD as to the denials, and a SOC was issued in September 2013.  The Veteran filed a substantive appeal (via a VA Form 9) in September 2013.

In a June 2013 decision, the RO, inter alia, denied service connection for bilateral shin splints.  The Veteran filed a NOD as to the denial, and a SOC was issued in September 2013.  The Veteran filed a substantive appeal (via a VA Form 9) in September 2013.

In a July 2014 decision, the RO, inter alia, denied the Veteran's assertions of CUE as to the effective date of service connection for peripheral vascular insufficiency of the right and left lower extremities.  The Veteran filed a NOD as to the denials, and a SOC was issued in July 2015.  The Veteran filed a substantive appeal (via a VA Form 9) in August 2015.

In a January 2015 decision, the RO, inter alia, denied service connection for bilateral hammer toes, as well as granted service connection for depressive disorder, NOS, and assigned a 10 percent rating.  The Veteran filed a NOD as to the denial of service connection and the assigned rating for depressive disorder, NOS.  A SOC was issued as to both issues in March 2015.  The Veteran filed a substantive appeal (via a VA Form 9) in April 2015.

As the appeal of the depressive disorder, NOS, claim involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Additionally, regarding the claims of entitlement to increased ratings for peripheral vascular insufficiency of the right and left lower extremities, the RO in February 2015 granted increased 20 percent evaluations, effective November 26, 2014.  Although the RO granted increased ratings, as still-higher evaluations are available, and as a claimant is presumed to seek the maximum available benefit for a disability, the Board characterized the higher rating claim to reflect the staged ratings assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding representation, the record reflects that the Veteran had previously been represented by the Veterans of Foreign Wars (VFW), as reflected in a July 2006 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In March 2013, the Veteran executed a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming John S. Berry, Jr., as his representative.  The Board recognizes the change in representation.
This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issues of entitlement to service connection for bilateral hammer toes, bilateral shin splints, as well as entitlement to a higher initial rating for depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  In a September 1973 rating decision, the RO denied service connection for peripheral vascular insufficiency of the right and left lower extremities, claimed as leg conditions; after receiving notice of the denial, the Veteran did not appeal.

3.  In a March 1974 rating decision, the RO confirmed and continued the denial of service connection for peripheral vascular insufficiency of the right and left lower extremities.  After receiving notice of the denial in April 1974, the Veteran did not appeal.

4.  The September 1973 rating decision did not become final, as new and material evidence was received within one year of the decision.

5.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1974 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

6.  In a communication received in July 2006 the Veteran again sought service connection for a bilateral leg disorder.

7.  In an August 2007 rating decision, the RO granted service connection for peripheral vascular insufficiency of the right and left lower extremities, effective July 24, 2006.  He was notified of the decision and of his appellate rights in a September 2007 letter; he did not appeal.

8.  Prior to November 26, 2014, the probative evidence of record demonstrates that the Veteran's peripheral vascular insufficiency of the right lower extremity was manifested by intermittent edema and pain after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery; this disability was not shown to be manifested by persistent edema incompletely relieved by elevation.

9.  Prior to November 26, 2014, the probative evidence of record demonstrates that the Veteran's peripheral vascular insufficiency of the left lower extremity was manifested by intermittent edema and pain after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery; this disability was not shown to be manifested by persistent edema incompletely relieved by elevation.

10.  From November 26, 2014, the probative evidence of record indicates that the Veteran's peripheral vascular insufficiency of the right lower extremity has manifested as persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

11.  From November 26, 2014, the probative evidence of record indicates that the Veteran's peripheral vascular insufficiency of the left lower extremity has manifested as persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

12.  The schedular criteria are adequate to rate the Veteran's peripheral vascular insufficiency of the right and left lower extremities at all pertinent points.

13.  The evidence of record demonstrates that bilateral hearing loss was noted on examination prior to entry into service.

14.  The weight of the evidence is against a finding that the Veteran's pre-existing bilateral hearing loss was aggravated in service beyond its natural progress.

15.  The weight of the evidence is against a finding that tinnitus was manifested in service or until years later or that it is otherwise attributable to the Veteran's active service.

16.  The weight of the evidence is against a finding that a left knee disability, to include degenerative joint disease (DJD), has been caused or aggravated by the Veteran's service-connected peripheral vascular insufficiency of the right and left lower extremities or is otherwise related to active service.

17.  The weight of the evidence is against a finding that a right knee disability, to include total knee replacement, has been caused or aggravated by the Veteran's service-connected peripheral vascular insufficiency of the right and left lower extremities or is otherwise related to active service.

CONCLUSIONS OF LAW

1.  The September 1973 rating decision is not final and therefore cannot be the subject of a CUE claim.  See 38 C.F.R. § 3.105 (2016).

2.  As the Veteran did not perfect a timely appeal of the March 1974 rating decision in which the RO denied service connection for peripheral vascular insufficiency of the right and left lower extremities, and the decision is not shown to involve CUE, the decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 19.123, 19.130 (1984); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2016).

3.  The claims for an effective date earlier than July 24, 2006, for the award of service connection for peripheral vascular insufficiency of the right and left lower extremities on the basis of CUE, are without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2016).

4.  As the Veteran's claims for an effective date earlier than July 24, 2006 for the award of service connection and assignment of initial 10 percent ratings for peripheral vascular insufficiency of the right and left lower extremities are freestanding claims over which the Board has no jurisdiction, the claims must be dismissed.  38 U.S.C.A. § 7105(c) (West 2014).

5.  The criteria for a disability rating in excess of 10 percent for peripheral vascular insufficiency of the right lower extremity were not met prior to November 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

6.  The criteria for a disability rating in excess of 10 percent for peripheral vascular insufficiency of the left lower extremity were not met prior to November 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability rating, but no higher, for peripheral vascular insufficiency of the right lower extremity, from November 26, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability rating, but no higher, for peripheral vascular insufficiency of the left lower extremity, from November 26, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

9.  The criteria for service connection for pre-existing bilateral hearing loss have not been met.  38 U.S.C.A. 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

10.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. § 3.303 3.307, (2016).

11.  The criteria for service connection for a left knee disability, to include DJD, as secondary to service-connected peripheral vascular insufficiency of the right and left lower extremities, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016). 

12.  The criteria for service connection for a right knee disability, to include total knee replacement, as secondary to service-connected peripheral vascular insufficiency of the right and left lower extremities, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the service connection claims, pre-adjudication letters dated March 2013 and February 2012 notified the Veteran of what information and evidence was needed to substantiate his claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

As to the increased ratings claims, a February 2012 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also requested that the Veteran submit any evidence in his possession pertinent to the claim.  The February 2012 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

With respect to the earlier effective date to include CUE claims, resolution of these matters ultimately turns on when the Veteran filed a claim for the benefits awarded, and evidence before the RO at the time of the prior rating decision, as well as law and regulations in effect at that time.  In the present appeal, the July 2015 statement of the case (SOC) included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The July 2015 SOC also explained the reasons for the denial of the Veteran's requests for an earlier effective date, to include on the basis of CUE in the August 1973 and March 1974 RO rating decisions.  The Veteran and his attorney were afforded ample opportunity to respond.

With respect to the appeal of the earlier effective date claims, the Board finds that the aforementioned actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained in more detail, below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  To the extent that the Veteran argues that there was CUE in prior RO decisions, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records and VA examination reports.  The Board finds that no additional AOJ action on the claims decided herein, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier effective date for service connection, to include CUE.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

As in effect prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  The "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified (see Stewart v. Brown, 10 Vet. App. 15, 18 (1997)), but need not be specific (see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In Lalonde, the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Similarly, in Williams v. Gober, 10 Vet. App. 447, 451 (1997), the Court held that an effective date for the grant of service connection will not be any earlier than the date of receipt of claim, in cases such as this one, where the claim upon which the award is granted is filed more than one year after the claimant's separation from service. 

On July 24, 2006, the Veteran filed his most recent claim of service connection for peripheral vascular insufficiency of the right and left lower extremities.  The RO, in an August 2007 rating decision, granted service connection for peripheral vascular insufficiency of the right and left lower extremities, and assigned 10 percent evaluations, effective July 24, 2006.  In the June 2013 claim from which the instant appeal ensued, the Veteran sought an effective date prior to July 24, 2006 for the award of service connection for his peripheral vascular insufficiency of the right and left lower extremities.  He contends that service connection should have been granted in September 1973 or March 1974 rating decisions.

The pertinent procedural and evidentiary history is briefly summarized below.

In his original application for service connection filed in June 1973, the Veteran asserted a claim of service connection for "[p]ain and swelling of both legs."  The evidence then of record included service treatment records (STRs), which showed that the Veteran complained of "leg cramps" at the time of his February 1983 enlistment examination.  STRs date dated from April 1973 through May 1973 documented treatment for lymphedema of the bilateral legs.  In May 1973, the Veteran was discharged following a medical evaluation board as to the diagnosed lymphedema of the bilateral legs.  As noted above, the Veteran filed a claim of service connection for a bilateral leg disability in June 1973.  He was afforded a VA examination in August 1973, which confirmed a diagnosis of peripheral vascular insufficiency of the bilateral lower extremities.

In a September 1973 rating decision, the RO denied service connection for a bilateral leg condition, finding that "[t]he manifestation of vascular condition was so close to [the Veteran's] enlistment date that the condition could not have originated in so short a period of time and therefore service connection cannot be granted."  The RO notified the Veteran of his denial and his appellate rights in a September 1973 letter.

In September 1973, the RO received a September 1973 medical abstract from Dr. J.B., who reported that, for the prior four months, the Veteran had been experiencing aching in the pre-tibial area, as well as swelling when he was on his feet a lot.  Diagnoses of obesity due to excessive food intake and probable lymphedema of legs was indicated.  In a March 1974 rating decision, the RO confirmed and continued the previous denial of service connection for a bilateral leg condition.  The RO determined that "[t]he statement of Dr. B. in no way tends to show that the Veteran's condition was caused or aggravated by his service."  The RO notified the Veteran of the denial and his appellate rights in an April 1974 letter.  The Veteran did not appeal the decision.

As described above, the Veteran filed a petition to reopen his claim for service connection for a bilateral leg condition in July 2006.  In support of his claim, the Veteran provided a letter from Dr. D.L., which included a positive nexus opinion as to the claimed disabilities.  The Veteran was subsequently afforded a VA examination with medical opinion in July 2007.  The RO granted service connection for peripheral vascular insufficiency of the right and left lower extremities in an August 2007 rating decision; separate 10 percent ratings were assigned, effective July 24, 2006 - the date VA received the Veteran's most recent service connection claim.  The Veteran was notified of the decision and of his appellate rights in a September 2007 letter.  He did not appeal the decision.

In June 2013, the Veteran filed a Motion to Revise Based on CUE, in which he argued that he is entitled to an earlier effective date for service connection for peripheral vascular insufficiency of the right and left lower extremities; specifically, May 30, 1973, the day following his military discharge.

The aforementioned contention will be addressed herein.  However, the Board must initially address the finality of the August 1973 and March 1974 rating decisions, as the disposition of these matters may impact the ultimate resolution of the claims for earlier effective dates.  As indicated above, after an original claim for service connection for bilateral leg condition was received by the VA in June 1973, the RO denied the claim in an August 1973 rating decision.  In September 1973, the RO received a medical abstract from Dr. J.B., describing the nature of the Veteran's bilateral leg disability.  As this new record includes evidence of diagnosis and continuing symptomatology of the bilateral leg condition and is dated within a year of the issuance of the August 1973 decision, the Board finds that new and material evidence was received within a year of the decision and thus it did not become final.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (noting that 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim); 38 C.F.R. § 3.156 (a)-(b).

A CUE claim may only attach to a final RO decision.  See 38 C.F.R. § 3.105 (2016).  As the August 1973 rating decision was not final, it may not be the subject of a valid CUE claim.  See 38 U.S.C.A. §§ 7105, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 et seq. (2016).  The Veteran's contention as the August 1973 rating decision is, therefore, meritless.

Critically, in the March 1974 rating decision, the RO readjudicated the issue of entitlement to service connection for a bilateral leg condition based on the medical abstract received in September 1973.  The rating decision, inter alia, confirmed and continued the August 1973 denial of the claim, finding that "[t]he statement of Dr. B. in no way tends to show that the Veteran's condition was caused or aggravated by his service."  The Veteran was notified of the denial and of his appellate rights in an April 1974 letter.  He did not appeal and new and material evidence was not received within one year of the issuance of the decision, as such, the decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Bond, 659 F.3d at 1367-68.

Accordingly, unless an exception to finality applies, the March 1974 decision is final, precluding award of an effective date earlier than that decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Under the provisions of 38 C.F.R. § 3.105(a), a previous determination that is final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In alleging CUE, the Veteran essentially contends that the RO erred in denying his service connection claim because after "having completed a course of strenuous activity required of recruits in basic training, [he] clearly suffered aggravation of his lower extremity disability, subsequently diagnosed as lymphedema and peripheral vascular insufficiency."  See the Motion to Revise Based on CUE dated June 2013.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of 'error.'  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As an initial matter, in determining whether there is CUE in any rating action, the doctrine of resolution of reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, must be undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Crucially, the Veteran's allegation of CUE essentially amounts to an assertion that VA should have recognized at the time of the March 1974 rating decision that his bilateral leg disability had been aggravated by his military service.  Such an argument amounts to a disagreement of how the facts were evaluated.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that a previous adjudication has improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel, supra; Fugo, supra.

Under these circumstances, Board must conclude that the Veteran has not established, beyond debate, that the correct facts, as then known, were not before the RO at the time of the March 1974 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time; and that, but for any such alleged error, the outcome of the decision would have been different.  As such, CUE in the March 1974 rating decision has not been established.

Thus, CUE has not been established.  Absent a finding of CUE in the prior decision -which, as indicated, has not been validly shown here - the prior claim was finally resolved; hence, the original claim cannot provide a basis for the assignment of an earlier effective date.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c), absent a finding of CUE or the submission of new and material evidence, the claim cannot be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Court has also held that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").

To the extent that the Veteran is now asserting entitlement to an earlier effective date for service connection for peripheral vascular insufficiency of the right and left lower extremities on grounds other than CUE, a challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1).  See also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201.

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).

In this case, the RO granted service connection for peripheral vascular insufficiency an August 2007 rating decision and assigned initial 10 percent ratings, effective July 24, 2006.  The Veteran was notified of this decision and of his appellate rights in a letter sent in September 2007.  However, he did not appeal any aspect of the award.  There simply is no statement during the appeal period, i.e., the one-year period from the date of the notification letter of the August 2007 rating decision, which could reasonably be construed as an NOD with the assigned effective date of July 24, 2006.  See 38 C.F.R. § 20.201.

As the Veteran did not file an NOD with the August 2007 rating decision (of which he was notified in September 2007), that rating decision, and all of its components-to include the assigned effective date-is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran did not assert entitlement to an earlier effective date for service connection for peripheral vascular insufficiency until his June 2013 Motion to Revise Based on CUE.  To this end, the United States Court of Appeals (Court) has held that when an effective date is assigned in a final, unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the August 2007 rating decision is final with respect to the assigned effective date for the award of service connection and the assignment of 10 percent disability ratings for peripheral vascular insufficiency of the right and left lower extremities, the Veteran's subsequent claim for an effective date prior to July 24, 2006 is considered a free-standing claim.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any such free-standing claim for an earlier effective date for the benefit awarded.  The Veteran's claims must, therefore, be dismissed.

III.  Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See, e.g., 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods pertinent to the current claims for increase.

Regarding the service-connected peripheral vascular insufficiency of the right and left lower extremities, the disabilities have been assigned separate 10 percent ratings from November 26, 2014 and 20 percent ratings thereafter.  The Veteran's peripheral vascular insufficiency is not specifically listed in the rating schedule.  Rather, the disabilities are rated by analogy under Diagnostic Code (DC) 7121, for post-phlebitic syndrome of any etiology.  DC 7121 is the most analogous to the Veteran's peripheral vascular insufficiency as his primary symptom is edema, which is addressed in this code.  See 38 C.F.R. § 4.20 (2016).

Under DC 7121, a 10 percent rating is warranted for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.

In this case, the Veteran filed the current claim for increased rating for the peripheral vascular insufficiency of the right and left lower extremities in February 2012.  During the one year "look back period" prior to the filing of the claim, VA treatment records dated June 2011 documented the Veteran's report of pedal edema that had persisted for two weeks.  In August 2011, the Veteran went to the emergency room with severe right leg pain and increased swelling, a notation of right lower leg arterial occlusion was indicated; he was prescribed Percocet.

The Veteran was afforded a VA examination in April 2012, at which time the examiner diagnosed him with bilateral lower extremity varicose veins.  The examiner explained, "[t]his Veteran does have some mild varicosities to the lower extremities, bilaterally, affecting the area around the ankles and calves.  He describes some achiness in the legs, bilaterally, that can awaken him from sleep at night."  The Veteran also reported that prolonged weight-bearing may cause some achiness.  The examiner noted, "[h]e has been limited physically due to problems with the knees and is therefore not engaged in exercise but he does not appear to be precluded from exercise as a direct result of any varicose veins."  The Veteran had not had any episodes of thrombophlebitis or skin breakdown.  There was also no ulceration of the legs related to his varicose veins.  The examiner noted that the Veteran "does have some edema."  The Veteran did not use medications or compression stockings to treat his leg condition.  His walking is limited, as he is only able to stand and walk for up to 30 minutes at a time.  The Veteran does take medications for back and knee conditions, which do provide some degree of benefit with regard to leg pain.  He was not currently employed, as he was on disability for bipolar disorder from the Union Pacific Railroad.  The examiner noted that the Veteran's "overall condition is stable and persistent."  He stated that the Veteran had asymptomatic palpable varicose veins and asymptomatic visible veins.  The examiner noted that the Veteran's symptoms were relieved by elevation.  Ankle and brachial index testing was not performed.  The examiner concluded that the Veteran's peripheral vascular insufficiency did not impact his ability to work.

In a July 2013 statement, the Veteran reported, "I am feeling numbness and heaviness in my legs" due to peripheral vascular insufficiency.  In an April 2014 statement, the Veteran's attorney indicted that the Veteran's "bilateral legs are getting worse, retaining fluid, and dark-colored around his heels, and skin is paper thin."  In a July 2014 statement, the Veteran reported that his peripheral vascular insufficiency has increased in severity and he experienced pain in his feet that he rated as 6/10 in intensity.  He stated that he had been wearing compression hosiery for his foot and leg pain and he also placed a wedge under his legs to reduce the swelling.  The Veteran further reported swelling and brown discoloration of his legs, which he believes is stasis pigmentation.  He submitted accompanying photographs of his legs.

VA treatment records dated in April 2014 noted the Veteran's report of bilateral foot and shin swelling.  In a July 2014 VA treatment record, it was indicated that stockings have been beneficial to treat the Veteran's peripheral vascular insufficiency and have relieved swelling as well as pressure on the legs.  In September 2014, the Veteran was treated for complaints of pain and heaviness in his bilateral legs.  His treatment provider noted edema.  The Veteran reported that he used compression stockings.

The Veteran was afforded another VA examination in November 2014, at which time the examiner noted his report of lower leg pain and edema that had gradually worsened over the years.  The Veteran had constant aching and tightness of both lower legs, which was worse with activity.  He reported that his lower leg edema was partially relieved with the use of compression stockings.  The pain woke him up at night.  The Veteran reported, "I can't even hold a volunteer job anymore" due to his leg pain.  The examiner noted varicose veins, bilaterally.  The Veteran reported aching and fatigue in his legs after prolonged standing and walking.  The examiner identified persistent stasis pigmentation and persistent edema, as well as constant pain at rest.  The Veteran reported the regular use of compression stockings.  The examiner reported that the peripheral vascular insufficiency does impact the Veteran's ability to work.  The examiner stated, "[t]he Veteran finds his bilateral leg pain to be very distracting and states this prohibits him from concentrating and being able to work."  The examiner further opined, "[t]he Veteran also has bilateral lower leg pain due to his musculoskeletal problems, but I based the responses above on his pain, which appears related to his service-connected varicose veins."

As discussed above, for the period prior to November 26, 2014, the Veteran's peripheral vascular insufficiency has been rated as 10 percent disabling in each lower extremity.  In order to be entitled to a 20 percent rating under DC 7121, the Veteran's disability must be manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7121.

To this end, the April 2012 VA examiner specifically indicated that, although the Veteran did have "some edema," he did not use compression stockings and his lower extremity symptoms were relieved with elevation.  A July 2014 VA treatment record noted that the use of compression stockings had relieved swelling and pressure in the legs.  Although swelling and edema was noted in June 2011 and August 2011, there was no evidence to show that the symptoms were not relieved with elevation.  As such, the probative evidence of record does not show that a rating in excess of 10 percent is warranted for the service-connected peripheral vascular insufficiency of the right and left lower extremities prior to November 26, 2014.

As noted above, the Veteran's service-connected peripheral vascular insufficiency of the right and left lower extremities have been assigned 20 percent evaluations from November 26, 2014, the date of the most recent VA examination.  Applying the relevant rating criteria to the period from November 26, 2014, the Board notes that separate ratings of 40 percent, but no higher, are warranted for the Veteran's peripheral vascular insufficiency of the right and left lower extremities.  In this regard, the evidence is at least in relative equipoise as to whether there there has been persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Critically, the November 2014 VA examiner specifically reported that the Veteran had persistent edema and stasis pigmentation of the bilateral lower extremities, which was only partially relieved with the use of compression stockings.  Although the examiner did not address whether the Veteran's symptoms were relieved by elevation, he did note that the Veteran experiences constant pain in the lower extremities at rest.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects a disability picture more consistent with 40 percent disability ratings for peripheral vascular insufficiency of the right and left lower extremities from November 26, 2014.

However, there is no evidence of persistent edema or subcutaneous induration, and persistent ulceration, which warrants a 60 percent evaluation.  Specifically, VA examination and treatment records do not document subcutaneous induration, eczema, or persistent ulceration of the right or left lower extremities.

Accordingly, the Board finds that ratings in excess of 10 percent for peripheral vascular insufficiency of the right and left lower extremities was not warranted prior to November 26, 2014; increased ratings of 40 percent, but no higher, for peripheral vascular insufficiency of the right and left lower extremities, are warranted from November 26, 2014.

In analyzing these claims, the Board has carefully considered the Veteran's contentions with respect to the nature of his peripheral vascular disability and notes that he is competent to describe certain symptoms associated with this disability.  The Veteran's reported history and symptoms have been considered, including as documented in the medical evidence discussed above.  As noted, however, such assertions are contemplated in the assigned 10 percent and 40 percent disability ratings, and the competent, probative medical evidence offering detailed specific findings responsive to applicable rating does not support assignment of any higher ratings.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point pertinent to the current claims for increase, the Veteran's peripheral vascular insufficiency of the right and left lower extremities have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which these disabilities are rated, as the specific diagnostic criteria adequately address the whole of the Veteran's pertinent symptoms and there are no additional symptoms as to these disabilities.
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above at all pertinent points.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, although the Veteran's peripheral vascular insufficiency of the right and left lower extremities are separately rated, there is no evidence that the combined effects of these disabilities is more severe than is contemplated under the current rating criteria.  As such, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including bilateral hearing loss and arthritis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

a. Bilateral hearing loss

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1113 (West 2014); 38 C.F.R. § 3.304(b) (2016).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).

In this matter, the Veteran asserts that he suffers from bilateral hearing loss.
Initially, his February 1973 enlistment examination documented the following hearing thresholds:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
20
15
55
LEFT
15
10
10
40
65
65

Accordingly, the February 1973 enlistment examination documented bilateral hearing loss.  This finding was confirmed by the April 2013 VA examiner who determined that "[r]eview of service treatment records reveals a bilateral moderate high frequency hearing loss upon entrance to the service."  The Veteran's bilateral hearing loss, therefore, pre-existed his period of active duty service.  38 C.F.R. § 3.304(b).

As the presumption of soundness does not apply, the Board must now determine whether the Veteran's pre-existing bilateral hearing loss underwent a worsening during service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  For the reasons stated below, the evidence demonstrates that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in disability during his military service.

As noted above, the Veteran served on active duty from March 1973 to May 1973.  Post-service treatment records dated July 2006 document bilateral hearing loss.

The Veteran was afforded a VA audiology examination in April 2013, at which time the examiner diagnosed him with bilateral hearing loss sufficient for VA compensation purposes.  As to the question of aggravation, the examiner determined that the Veteran's pre-existing hearing loss was not aggravated beyond its natural progression by his military service.  The examiner noted that the Veteran served in the military for three months and his military occupational specialty (MOS) was food service.  The examiner acknowledged that the Veteran was exposed to some noise from rifle use during basic training.  The examiner further noted that, as a civilian, the Veteran worked as an engineer for the railroad.  The examiner explained, "Veteran had a low probability of noise exposure during his three months in the service, and though there is not an exit evaluation available, it is less likely than not that the Veteran's hearing loss was aggravated by his time in the service."  The examiner continued, "Veteran did have a civilian career that had a high probability of noise exposure which could have contributed to his current hearing loss.  Since the Veteran also exhibited a probable hereditary hearing loss upon entrance to the service, it is likely that his current hearing loss is a natural worsening of that hearing loss."

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

The competent medical evidence here shows that the diagnosed bilateral hearing loss was not aggravated beyond its natural progression by the Veteran's military service.  The Board finds the April 2013 VA audiologist's opinion particularly probative as to the questions of aggravation, as it was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The April 2013 VA examiner's rationale was substantial, thorough, and based on the overall record and he addressed each theory of entitlement, including aggravation.  Although bilateral hearing loss was documented at the Veteran's enlistment into active service, there is no evidence to confirm that his bilateral hearing loss was aggravated beyond its natural progression by the circumstances of his active duty.

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the April 2013 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board has considered the contentions of the Veteran that the currently diagnosed bilateral hearing loss was aggravated by his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to aggravation of pre-existing symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the April 2013 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.

In short, the Board finds that the competent evidence, in the form of the service medical records and medical opinion evidence, demonstrates that aggravation did not take place.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence shows that the Veteran's bilateral hearing loss pre-existed his active military service, but was not aggravated during such service.  Accordingly, entitlement to service connection for a bilateral hearing loss is not warranted.



b. Tinnitus

Here, the Veteran asserts entitlement to service connection for tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim dated March 2013.  Specifically, he contends that tinnitus was caused by a head injury suffered during active duty.  Id.

As indicated above, the Veteran served on active duty from March 1973 to May 1973.  His STRs are pertinently absent any complaint of or treatment for tinnitus.  The Veteran reports that his tinnitus began during service when he fell and hit his head while in the medical building waiting to have his blood drawn.  See, e.g., the VA audiology examination report dated April 2013.  However, his STRs do not show that the Veteran suffered any such head injury while on active duty.

Moreover, post-service treatment records are pertinently absent any documentation of treatment for tinnitus or a head injury.  In fact, in VA treatment records dated July 2006, February 2007, August 2007, September 2007, and August 2008 the Veteran had specifically denied tinnitus.  Notably, the Veteran filed claims for VA compensation in June 1973, July 2006, and February 2012, and did not mention tinnitus.  In fact, there is no documentation of a complaint for tinnitus until the Veteran's March 2013 service connection claim.  As the Veteran was aware of the claims process, the fact that he did not submit a claim of service connection for tinnitus prior to 2013 suggests that he was not experiencing continuous symptomatology prior to that time or, if he was, that he did not attribute such symptoms to service.  In so finding, the Board acknowledges Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  Here, the Board also relies on the numerous denials of tinnitus in the post-service clinical record in deeming the Veteran not credible as to statements of continuity of symptomatology.  Thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.

The Veteran was afforded a VA audiology examination in April 2013 at which time the examiner noted his report of tinnitus and concluded, "[i]t is less likely than not that Veteran's tinnitus is due to military noise exposure as he had a low probability of noise exposure while working food service during his three months in the service."  The examiner continued, "Veteran does not claim that his tinnitus is due to noise exposure, but due to head trauma.  There is no record of this head trauma in service treatment records.  Veteran has record of a health evaluation upon exit of the service and head traumas and injuries were denied at that time."  The examiner further noted, "[m]ore recently, in Veteran's 2006 VHA records, he denied having tinnitus at a medical appointment."  The examiner concluded, "[w]ithout proof of claimed head injury in service, I cannot provide an opinion on tinnitus without speculation.  It is unlikely, however, that tinnitus onset occurred during that time based on records that were reviewed."

Notably, an award of service connection must be made without resorting to speculation.  See 38 C.F.R. § 3.102 (2016).  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such conclusion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the VA audiologist discussed in his report why his opinion was somewhat speculative as to the question of the etiology of the claimed tinnitus.  Specifically, the VA audiologist indicated that there was no evidence to support the Veteran's contention that he sustained a head injury during his military service.  The April 2013 audiologist further stated that the Veteran had subsequently denied having tinnitus.  The examiner noted that, based on the records he reviewed, which included the contents of the Veteran's claims file, it is unlikely that the Veteran's tinnitus occurred during his military service.

Crucially, the April 2013 VA examination report was based on review of the Veteran's medical history and interview of the Veteran; the Board therefore places significant weight on the findings of the April 2013 VA examiner.  See Bloom, 12 Vet. App. at 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Given the explanation provided by the April 2013 VA audiologist and the fact that the audiologist clearly considered all relevant evidence and facts, the Board finds that the VA examination report, with the audiologist's comments on the medical etiology questions pertinent to this claim, provides an adequate basis for consideration of issue of whether the Veteran's tinnitus is medically to service.  Significantly, neither the Veteran nor his attorney has presented or identified a medical opinion that supports the claim.  In short, there simply is no competent, probative evidence to support a finding that there exists a medical relationship between current tinnitus and the Veteran's active duty service, as alleged.

The Board recognizes that the Veteran is competent to identify perceived tinnitus.  See Barr, supra; see also Jandreau, supra.  However, he has not been consistent in his assertions regarding continuity of symptoms and his claimed in-service head injury.  As noted by the April 2013 VA examiner, the Veteran specifically denied tinnitus in his VA treatment records.  Moreover, there is no evidence that the Veteran sought treatment for complaints of tinnitus until after he filed his March 2013 claim for VA compensation.  Therefore, a finding of in-service onset of perceived tinnitus is unsupported by the record, and the Board finds his remote assertion of an in-service onset of tinnitus not credible.

Similarly, the Board has considered the tinnitus claim under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, including on the basis of a continuity of symptomatology; however, in light of the Veteran's repeated denials of tinnitus In July 2006, February 2007, August 2007, September 2007, and August 2008, as well as the findings of the April 2013 VA audiologist, the Board finds that service connection on a presumptive basis is not warranted.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

c. Right and left knee disabilities

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

As noted above, the Veteran is service-connected for peripheral vascular insufficiency of the right and left lower extremities.  See, e.g., the rating decisions dated July 2006, June 2012, and February 2015.  He contends that he suffers from right and left knee disabilities due to his service-connected peripheral vascular insufficiency of the right and left lower extremities.  See the Veteran's claim dated February 2012, NOD dated June 2013, and VA Form 9 dated September 2013.

The Veteran does not contend, nor does the record demonstrate, that his right and left knee disabilities had their onset during his period of military service or within one year of his discharge from service, or that the disabilities are otherwise medically related to service.  Rather, the Veteran asserts service connection on a secondary basis.  For the reasons set forth below, the Board finds that the evidence of record does not support a finding that the Veteran's right and left knee disabilities are caused or aggravated by the service-connected peripheral vascular insufficiency of the right and left lower extremities.

The medical evidence reflects no complaints, findings, or diagnoses pertaining to knee disabilities in service or for many years thereafter.  In October 2010, the Veteran sought treatment for bilateral knee pain, more severe in the right than the left.  It was noted that range of motion was decreased in the right knee.  Complaints of bilateral knee pain were again noted in March 2011 and May 2011.  A VA treatment record dated July 2011 indicated that x-rays of the Veteran's knees revealed severe DJD, bilaterally.  A total right knee replacement was performed in March 2012.

The Veteran was afforded a VA examination in April 2012, at which time the examiner noted that the Veteran had DJD in the left knee and was status-post total right knee replacement in March 2012.  The Veteran reported problems with his right knee that began two years prior, which did not respond well to conservative therapy, thus, a total right knee arthroplasty was performed.  A total left knee arthroplasty is anticipated in the future.  The examiner reviewed the claims file and stated, "this examiner can find no evidence to support that varicose veins claimed as vascular insufficiency of the lower extremities at any way has contributed to his DJD of the knees."  The examiner explained, "[r]eview of the clinical presentation, history, and physical findings as well as a review of medical resources and literature notes no correlation specifically with varicose veins as causing or aggravating DJD."  The examiner continued, "[s]pecifically, in this Veteran there is no other evidence to support that his bilateral varicose veins has in any way caused or aggravated his knee condition to included DJD status-post right TKA."

Crucially, the findings of the April 2012 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the April 2012 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the April 2012 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom, 12 Vet. App. at 187.  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed right and left knee disabilities and the Veteran's service-connected peripheral vascular insufficiency of the right and left lower extremities outweighs the medical evidence suggestive of nexus.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the April 2012 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his multiple-joint arthritis claim.  He has not done so.  See 38 U.S.C.A. § 5107(a).  Thus, the April 2012 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for right and left knee disabilities is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to as to dependent and/or aggravated symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-09; Falzone, 8 Vet. App. at 403; with Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377, n. 4.  In addition, the Veteran's contentions are contradicted by the findings of the April 2012 VA examiner who specifically considered the Veteran's lay statements in rendering the negative opinion.

In sum, the preponderance of the evidence is against the Veteran's claim of service connection for right and left knee disabilities, asserted as secondary to the service-connected peripheral vascular insufficiency of the right and left lower extremities.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

An effective date earlier than July 24, 2006, for the award of service connection for peripheral vascular insufficiency of the right lower extremity, to include on the basis of CUE in August 1973 and March 1974 RO rating decisions, is denied.

An effective date earlier than July 24, 2006, for the award of service connection for peripheral vascular insufficiency of the left lower extremity, to include on the basis of CUE in August 1973 and March 1974 RO rating decisions, is denied.

A rating in excess of 10 percent for peripheral vascular insufficiency of the right lower extremity, prior to November 26, 2014, is denied.

A rating in excess of 10 percent for peripheral vascular insufficiency of the left lower extremity, prior to November 26, 2014, is denied.

A 40 percent disability for peripheral vascular insufficiency of the right lower extremity, from November 26, 2014, is granted, subject to the legal authority governing the payment of compensation.

A 40 percent disability for peripheral vascular insufficiency of the left lower extremity, from November 26, 2014, is granted, subject to the legal authority governing the payment of compensation.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected depressive disorder in January 2015.  However, a review of subsequent VA treatment records document symptoms of increased irritability, disruptive behavior, and threats of self-harm, which were not shown upon examination in January 2015.  See, e.g., the VA treatment records dated January 2015, March 2015, and April 2015.  This evidence is at least suggestive of a worsening of the Veteran's psychiatric disability.  Thus, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claimed bilateral hammer toes and bilateral shin splints, the Veteran asserts that he suffers from these disabilities due to his military service and/or his service-connected peripheral vascular insufficiency.  See, e.g., the Veteran's NODs dated July 2013 and February 2015.  VA treatment records document the Veteran's repeated complaints of bilateral shin pain.  See, e.g., the VA treatment records dated July 2009, April 2011, and October 2013.  A July 2013 VA treatment provider noted that the Veteran complained of shin splints.  Although treatment records do not confirm a diagnosis of bilateral shin splints, the Board recognizes that the Veteran is competent to assert that he suffers from shin pain.  See Barr, supra; Jandreau, supra.  Additionally, VA treatment records show that the Veteran is diagnosed with bilateral hammer toes.  See the VA treatment record dated October 2013.  As the Veteran has not been afforded a VA examination with respect to his bilateral hammer toes and bilateral shin splints claims, the Board finds that remand is appropriate for a VA examination with a medical opinion to be accomplished in order to address outstanding questions of diagnosis and nexus.  See Colvin, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2016).

With regard to the TDIU claim, the Veteran has repeatedly asserted entitlement to a TDIU based, at least in part, on his psychiatric disability.  As the AOJ's development of the psychiatric disability claim may impact the issue of entitlement to a TDIU, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim, at this juncture, would be premature, and this claim is thus remanded, as well.

Prior to obtaining further medical opinion in connection with the service connection claim, to ensure that all due process requirements are met, and the record is complete with respect to both claims, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since July 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected depressive disorder, NOS.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the clinician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in January 2015, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, to address his claims of service connection for bilateral shin splints and bilateral hammer toes.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

a. The examiner should clearly indicate whether the Veteran is diagnosed with bilateral shin splints-currently present or present at any point pertinent to the current claims (even if now asymptomatic or resolved).

b. With respect to each diagnosed disability, to include bilateral shin splints and hammer toes, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during active duty service or is otherwise medically related to such service.

c. The examiner should also render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that each such diagnosed disability was caused by one or more of the Veteran's service-connected disabilities, to include peripheral vascular insufficiency of the right and left lower extremities.  If not, has any diagnosed disability been aggravated (worsened beyond natural progression) by one or more of the Veteran's service-connected disabilities, to include peripheral vascular insufficiency of the right and left lower extremities?

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include, to the extent possible, identifying the baseline level of disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, as well as all lay assertions.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


